Title: From Alexander Hamilton to Benjamin Lincoln, 4 February 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department feby 4th. 1790.
Sir
I have received the report of the Collector, Naval Officer and Surveyor of the Port of Boston & Charlestown.
As some little delay may attend the process of obtaining relief, I would advise that the Vessel and Cargo be released, upon competent Security being given to pay their value, in case the forfeiture be not remitted.
I am, Sir
Benjamin Lincoln Esquire
Collector for the Port of Boston &c Massachusetts.
